ORDER
PER CURIAM:
Vincent Minner appeals from the trial court’s judgment denying his Rule 29.15 motion. Minner argues that the trial court clearly erred because he received ineffective assistance of counsel when his trial counsel failed to object to the State’s references to his post-Miranda silence and when his appellate counsel failed to raise those references as an issue on appeal. Minner also claims that his trial counsel was ineffective for failing to investigate and call two emergency responders as witnesses. Finally, Minner contends that the State faded to disclose favorable evidence, in particular the report generated by the emergency responders. We affirm. Rule 84.16(b).